                  Case 19-11466-KG             Doc 1013        Filed 11/15/19        Page 1 of 7



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE
                                                                )
In re:                                                          ) Chapter 11
                                                                )
CENTER CITY HEALTHCARE, LLC d/b/a                               )
HAHNEMANN UNIVERSITY HOSPITAL, et al.,1                         ) Case No. 19-11466 (KG)
                                                                )
                                  Debtors.                      ) Jointly Administered
                                                                )

       NOTICE OF AGENDA FOR HEARING SCHEDULED FOR NOVEMBER 19, 2019
             AT 10:00 A.M. (PREVAILING EASTERN TIME) BEFORE THE
          HONORABLE KEVIN GROSS, U.S. BANKRUPTCY COURT JUDGE2,3

  CONTINUED MATTER:

  1.      Motion For Payment of Administrative Expenses of Philadelphia Hospital and Health
          Care Employees – District 1199C Training and Upgrading Fund [D.I. 867; filed:
          10/16/19]

          Response Deadline: November 5, 2019 at 4:00 p.m. Extended to November 25, 2019 at
          4:00 p.m. for the Debtors.

          Responses Received: None to date

          Related Documents: None to date

          Status: This matter is continued to the December 9, 2019 omnibus hearing.

  2.      Motion of Global Neurosciences Institute, LLC for Allowance and Payment of
          Administrative Expense Claim [D.I. 956; filed: 11/04/19]

          Response Deadline: November 12, 2019 at 4:00 p.m.

  1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
          number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
          Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
          PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
          Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
          Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
          (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
          230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
          The hearing will be held at the United States Bankruptcy Court for the District of Delaware, 824 Market
          Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801.
  3
          Parties who are unable to attend a hearing may request telephonic participation by contacting CourtCall toll
          free by phone (866-582-6878) or by facsimile (866-533-2946).



  36062771.1 11/15/2019
                Case 19-11466-KG       Doc 1013      Filed 11/15/19    Page 2 of 7



        Responses Received:

        A.       Debtors’ Objection [D.I. 975; filed: 11/11/19]

        B.       Objection of MidCap IV Funding Trust (“MidCap”) [D.I. 981; filed: 11/12/19]

        Related Documents: None to date

        Status: The matter is continued until the December 9, 2019 omnibus hearing date.

RESOLVED MATTERS:

3.      Debtors’ Second Omnibus Motion for Authority to Assume and Assign Certain
        Executory Contracts and Unexpired Leases in Connection with the STC OpCo Sale [D.I.
        895; filed: 10/22/19]

        Response Deadline: November 5, 2019 at 4:00 p.m.

        Responses Received: None

        Related Documents:

        A.       Certification of No Objection [D.I. 968; filed: 11/06/19]

        B.       Order Granting Debtors’ Second Omnibus Motion for Authority to Assume
                 and Assign Certain Executory Contracts and Unexpired Leases in Connection
                 with the STC OpCo Sale [D.I. 970; signed and docketed: 11/07/19]

        Status: On November 7, 2019, the Court entered an order approving this motion.

4.      Motion of the Debtors for Entry of an Order Extending the Debtors’ Exclusive Periods to
        File a Chapter 11 Plan and Solicit Votes Thereon [D.I. 912; filed: 10/25/19]

        Response Deadline: November 8, 2019 at 4:00 p.m.

        Responses Received: None

        Related Documents:

        A.       Certification of No Objection [D.I. 983; filed: 11/12/19]

        B.       Order Pursuant to 11 U.S.C. § 1121 Extending the Debtors’ Exclusive Periods
                 to File a Chapter 11 Plan and Solicit Votes Thereon [D.I. 995; signed and
                 docketed: 11/13/19]

        Status: On November 13, 2019, the Court entered an order approving this motion.




36062771.1 11/15/2019                            2
                Case 19-11466-KG       Doc 1013      Filed 11/15/19    Page 3 of 7



5.      Debtors’ Third Omnibus Motion for Authority to Assume and Assign Certain Executory
        Contracts and Unexpired Leases in Connection with the STC OpCo Sale [D.I. 926; filed:
        10/30/19]

        Response Deadline: November 8, 2019 at 4:00 p.m.

        Responses Received: None

        Related Documents:

        A.       Certification of No Objection [D.I. 984; filed: 11/12/19]

        B.       Order Granting Debtors’ Third Omnibus Motion for Authority to Assume and
                 Assign Certain Executory Contracts and Unexpired Leases in Connection with
                 the STC OpCo Sale [D.I. 996; signed and docketed: 11/13/19]

        Status: On November 13, 2019, the Court entered an order approving this motion.

6.      Debtors’ Motion for Entry of an Order (I) Authorizing the Rejection of the Centre Square
        Lease, Nunc Pro Tunc to October 31, 2019, (II) Authorizing the Debtors to Abandon
        Certain Personal Property, and (III) Granting Related Relief [D.I. 938; filed: 10/31/19]

        Response Deadline: November 8, 2019 at 4:00 p.m.

        Responses Received: None

        Related Documents:

        A.       Certification of No Objection [D.I. 985; filed: 11/12/19]

        B.       Order (I) Authorizing the Rejection of the Centre Square Lease, Nunc Pro
                 Tunc to October 31, 2019, (II) Authorizing the Debtors to Abandon Certain
                 Personal Property, and (III) Granting Related Relief [D.I. 997; signed and
                 docketed: 11/13/19]

        Status: On November 13, 2019, the Court entered an order approving this motion.

7.      Sixth Omnibus Motion of the Debtors for Entry of an Order Authorizing the Rejection of
        Certain Executory Contracts, Nunc Pro Tunc to November 4, 2019 or Upon Closing of
        St. Christopher’s Sale [D.I. 955; filed: 11/04/19]

        Response Deadline: November 12, 2019 at 4:00 p.m.

        Responses Received: None

        Related Documents:

        A.       Certification of No Objection [D.I. 1001; filed: 11/13/19]


36062771.1 11/15/2019                            3
                Case 19-11466-KG      Doc 1013      Filed 11/15/19     Page 4 of 7



        B.       Order Approving Sixth Omnibus Motion of the Debtors for Entry of an Order
                 Authorizing the Rejection of Certain Executory Contracts, Nunc Pro Tunc to
                 November 4, 2019 or Upon Closing of St. Christopher’s Sale [D.I. 1007;
                 signed and docketed: 11/14/19]

        Status: On November 14, 2019, the Court entered an order approving this motion.

CERTIFICATION OF COUNSEL / CERTIFICATION OF NO OBJECTION MATTER:

8.      Debtors’ First Omnibus Motion for Authority to Assume and Assign Certain Executory
        Contracts and Unexpired Leases in Connection with the STC OpCo Sale [D.I. 884; filed:
        10/18/19]

        Response Deadline: November 1, 2019 at 4:00 p.m. Extended to November 14, 2019 at
        4:00 p.m. for AmeriHealth Caritas Health Plan and Keystone Family Health Plan
        (together “AmeriHealth”).

        Responses Received:

        A.       Informal comments from AmeriHealth and Aetna Health, Inc. (“Aetna”)

        Related Documents:

        A.       Certification of Counsel Regarding (A) Revised Proposed Order Granting
                 Debtors’ First Omnibus Motion for Authority to Assume and Assign Certain
                 Executory Contracts and Unexpired Leases in Connection with the STC OpCo
                 Sale and (B) No Objection to Same [D.I. 1008; filed: 11/14/19]

        Status: On November 14, 2019, the Debtors filed a certificate of counsel/certification of
                no objection on this matter. Accordingly, no hearing is necessary unless the
                Court has questions or concerns.

MATTERS GOING FORWARD:

9.      Debtors’ Motion for Entry of (A) an Order (I) Scheduling a Hearing to Consider
        Approval of the Sale or Sales of Substantially All Assets of St. Christopher’s Healthcare,
        LLC and Certain Related Debtors and the Assumption and Assignment of Certain
        Executory Contracts and Unexpired Leases, (II) Approving Certain Bidding Procedures,
        Assumption and Assignment Procedures, and the Form and Manner of Notice Thereof,
        (III) Establishing Procedures in Connection with the Selection of and Protections
        Afforded to Any Stalking Horse Purchasers, and (IV) Granting Related Relief; and
        (B) One or More Orders (I) Approving the Sales or Other Acquisition Transactions for
        the Assets, (II) Authorizing the Sales Free and Clear of all Encumbrances,
        (III) Authorizing the Assumption and Assignment of Certain Executory Contracts and
        Unexpired Leases, and (IV) Granting Related Relief [D.I. 205; filed: 07/16/19]




36062771.1 11/15/2019                           4
                Case 19-11466-KG      Doc 1013      Filed 11/15/19    Page 5 of 7



        Response Deadline:
        Assumption Notice Objection - August 30, 2019 at 4:00 p.m. Extended to September 11,
        2019 at 4:00 p.m. for PAHH New College MOB, LLC, PAHH Bellet MOB, LLC, PAHH
        Wood Street Garage, LLC, PAHH Erie Street Garage, LLC, PAHH Feinstein MOB,
        LLC, PAHH Broad Street MOB, LLC and PAHH Broad Street MOB. Extended to
        September 16, 2019 for Premier, Inc.
        Supplemental Notice of Assumption, Assignment and Cure – October 3, 2019 at 4:00 p.m.
        Second Supplemental Notice of Assumption, Assignment and Cure – October 7, 2019 at
        4:00 p.m.

        Responses Received:

        A.       Master Landlord’s Preliminary’s Objection and Reservation of Rights
                 Regarding the Sale to Successful Bidder and Adequate Assurance of Future
                 Performance by Successful Bidder [D.I. 744; filed: 09/20/19]

        B.       Limited Objection and Reservation of Rights to Notice of Assumption,
                 Assignment and Cure Amount with Respect to Executory Contracts and
                 Unexpired Leases of the Debtors filed by Philadelphia Academic Health
                 Holdings, LLC, Front Street Healthcare Properties, LLC and Front Street
                 Healthcare Properties II, LLC (the “Front Street Entities”) [D.I. 622; filed:
                 08/30/19]

        C.       Supplemental Objection and Reservation of Rights to Notice of Filing of
                 Amended Cure Schedule filed by the Front Street Entities [D.I. 757; filed:
                 09/23/19]

        Related Documents:

        A.       Notice of Assumption, Assignment and Cure Amount with Respect to Executory
                 Contracts and Unexpired Leases of the Debtors [D.I. 510; filed: 08/16/19]

        B.       Supplemental Notice of Assumption, Assignment and Cure Amount with Respect
                 to Executory Contracts and Unexpired Leases of the Debtors [D.I. 735; filed:
                 09/19/19]

        C.       Second Supplemental Notice of Assumption, Assignment and Cure Amount with
                 Respect to Executory Contracts and Unexpired Leases of the Debtors [D.I. 763;
                 filed: 09/23/19]

        D.       Order Under 11 U.S.C. §§ 105, 363, 365, 503 and 507 (A) Approving Asset
                 Purchase Agreement with STC OpCo, LLC (B) Authorizing Sale of Certain of
                 Debtors’ Assets Free and Clear of Interests, (C) Authorizing Assumption and
                 Assignment of Certain of the Debtors’ Executory Contracts, and (D) Granting
                 Related Relief [D.I. 795; signed and docketed: 09/27/19]

        Status: This matter will be going forward as to the assumption / assignment of the leases
                with the Front Street Entities only.


36062771.1 11/15/2019                           5
                Case 19-11466-KG       Doc 1013     Filed 11/15/19    Page 6 of 7



10.     Fifth Omnibus Motion of the Debtors for Entry of an Order Authorizing the Rejection of
        Certain Unexpired Real Estate Leases [D.I. 620; filed: 08/30/19]

        Response Deadline: September 13, 2019 at 4:00 p.m.

        Responses Received:

        A.       Limited Objection of Drexel University [D.I. 710; filed: 09/13/19]

        B.       Limited Objection of Master Landlords [D.I. 719; filed: 09/13/19]

        Related Documents: None

        Status: This matter is going forward.

11.     Motion of Master Landlords for Entry of an Order (A) Allowing Administrative Claims,
        and (B) Compelling Debtors (I) to Pay Postpetition Rent and Other Obligations Under
        Master Leases and (II) to Coordinate with Master Landlords Regarding Rejection of
        Master Leases and Surrender of Premises [D.I. 878; filed: 10/18/19]

        Response Deadline: October 28, 2019 at 4:00 p.m. Extended to November 12, 2019 at
        4:00 p.m. for the Debtors.

        Responses Received:

        A.       Statement and Reservation of Rights filed by MidCap [D.I. 913; filed:
                 10/28/19]

        B.       Debtors’ Objection [D.I. 987; filed: 11/12/19]

        Related Documents: None

        Status: This matter is going forward.

12.     Motion of Debtors for Order (I) Authorizing Retention and Employment of Centurion
        Service Group, LLC, as Auctioneer, (II) Waiving Compliance with Certain Requirements
        of Local Rule 2016-2; and (III) Approving Sale and Liquidation of Certain Medical
        Equipment, Furniture and Inventory [D.I. 923; filed: 10/30/19]

        Response Deadline: November 13, 2019 at 4:00 p.m. Extended to November 14, 2019 at
        4:00 p.m. for MidCap.

        Responses Received:

        A.       Informal comments from MidCap and the Office of the United States Trustee

        B.       Limited Objection of Master Landlords [D.I. 980; filed: 11/12/19]



36062771.1 11/15/2019                           6
                Case 19-11466-KG       Doc 1013       Filed 11/15/19    Page 7 of 7



        Related Documents:

        A.       Order Granting Motion to Shorten Notice of Motion of Motion of Debtors for
                 Order (I) Authorizing Retention and Employment of Centurion Service Group,
                 LLC, as Auctioneer, (II) Waiving Compliance with Certain Requirements of
                 Local Rule 2016-2; and (III) Approving Sale and Liquidation of Certain Medical
                 Equipment, Furniture and Inventory [D.I. 933; signed and docketed: 10/31/19]

        B.       Notice of Hearing [D.I. 937; filed: 10/31/19]

        Status: This matter is going forward.

Dated: November 15, 2019                        SAUL EWING ARNSTEIN & LEHR LLP

                                      By:       /s/ Mark Minuti
                                                Mark Minuti (DE Bar No. 2659)
                                                Monique B. DiSabatino (DE Bar No. 6027)
                                                1201 N. Market Street, Suite 2300
                                                P.O. Box 1266
                                                Wilmington, DE 19899
                                                Telephone: (302) 421-6800
                                                Fax: (302) 421-5873
                                                mark.minuti@saul.com
                                                monique.disabatino@saul.com

                                                       -and-

                                                Jeffrey C. Hampton
                                                Adam H. Isenberg
                                                Aaron S. Applebaum (DE Bar No. 5587)
                                                Centre Square West
                                                1500 Market Street, 38th Floor
                                                Philadelphia, PA 19102
                                                Telephone: (215) 972-7777
                                                Fax: (215) 972-7725
                                                jeffrey.hampton@saul.com
                                                adam.isenberg@saul.com
                                                aaron.applebaum@saul.com

                                                Counsel for Debtors and Debtors in Possession




36062771.1 11/15/2019                             7
